 PEPSI-COLA CO. 87Pepsi-Cola Company and Local 125, International Brotherhood of Teamsters, AFLŒCIO.  Case 22ŒCAŒ21941 January 26, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On February 1, 2000, Administrative Law Judge Ray-mond P. Green issued the attached supplemental deci-sion.1  The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order.                                                            1 On January 10, 2000, the Board issued a Decision and Order in the above-captioned case.  330 NLRB 474.  In its decision, the Board found it necessary to remand the proceedings to the judge for further findings and conclusions as to whether the Respondent unlawfully suspended and discharged employee and Shop Steward Sean Reilly because of his protected activity.  Specifically, the Board found a re-mand necessary for the judge to make further findings, under the test set forth in NLRB v. Burnup & Sims, 379 U.S. 21 (1964), as to:  (a) whether the Respondent had an honest belief that Reilly engaged in the misconduct attributed to him; and (b) if so, whether the General Coun-sel carried his burden of showing that Reilly did not engage in the misconduct.  The judge™s supplemental decision addresses the issues that were the subjects of the remand. 2 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule the ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of  all the relevant evidence convinces us that they are incor-rect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel also argues that even accepting the judge™s credibility findings, Reilly did not engage in serious misconduct be-cause his call for employees to engage in a partial work stoppage did not violate the contractual no-strike clause, which prohibited shop stewards from ﬁtak[ing] strike action . . . except as authorized by offi-cial action of the Union.ﬂ According to the General Counsel, the clause did not authorize the Respondent to discipline or discharge a shop steward for merely soliciting employees to engage in a strike.  The General Counsel™s argument was implicitly rejected by our remand for a Burnup & Sims analysis, which the judge foundŠand we adoptedŠas the appropriate analysis for determining the lawfulness of Reilly™s discharge.  Accordingly, the General Counsel™s argument raises issues beyond the scope of the remand. Member Liebman did not participate in the Board™s prior decision remanding this proceeding to the judge for a Burnup & Sims analysis.  She questions whether that analysis is correct because it rests on the premise that the contractual language constituted a clear and unmistak-able waiver of Reilly™s right to have such a discussion with employees about a possible strike.  Nevertheless, she agrees with her colleagues that this issue is beyond the scope of the remand. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed. Tara Levy, Esq., for the General Counsel.. Richard R. Boisseau, Esq. and G. Paris Sykes Jr., for the Em-ployer. James L. Linsey, Esq., for the Union. SUPPLEMENTAL DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge.  This case was tried before me on February 17, 1999.  On, April 15, 1999, I issued a Decision and Order finding that the Respon-dent violated Section 8(a)(1) and (3) of the Act by discharging Sean Reilly because of his activities on behalf of Local 125, International Brotherhood of Teamsters, AFLŒCIO. I also con-cluded that the Respondent did not engage in unlawful surveil-lance.   However, on January 10, 2000, the Board remanded this case to me for further findings and conclusions.  In the original decision I concluded that the legal standard applicable to this case was the one enunciated in NLRB v. Bur-nup & Sims, Inc., 379 U.S. 21 (1964).   Reilly was a shop steward at the Company™s Piscataway fa-cility, representing about 150 employees and a new labor agreement had been executed by the parties which engendered some dissatisfaction among some of the work force because of certain give-backs that were made.   On March 5, 1997, Reilly conducted a union meeting of Pis-cataway employees where some indicated that they did not wish to attend a Company-mandated meeting called the Upside Down meeting scheduled for March 10. That meeting was in-conclusive, and Reilly asked and received permission from the Company to hold another meeting early on the morning of March 7, 1997.   The meeting on March 7, 1997, was held in a conference room located on the Company™s premises and commenced at about 5:45 a.m. Reilly presided and employees expressed their views on whether to attend the Right Side Up meeting.  Reilly testified that some employees stated that the group should not attend the meeting while others stated that they should.  Reilly asserts that he did not express a position and denies that he urged any employees to boycott the meeting.  Dickinson, who arrived while the meeting was in progress, went into the copy room that abuts the conference room where the meeting was in progress.  He testified that he overheard Reilly stating that unless an employee had an attendance prob-lem; ﬁI don™t care if they fire me or sue me, there™s no good reason to go to the meeting on Monday.ﬂ According to Dickin-son, he overheard Reilly saying that ﬁwe need action now,ﬂ and that ﬁwe need unity.ﬂ  Dickinson also testified that after leaving and returning, he heard Reilly tell employees to call in sick so that they would not get in trouble and that he further heard Reilly warn employees that the Union would be watching who attended the Right Side Up meeting.  Based in large measure on demeanor considerations, Dickin-son was, in my opinion, an honest witness.  Therefore, I felt that he had an honest opinion that the statements he heard were 333 NLRB No. 9  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 88made by Reilly.  He had dealin
gs with Reilly in the past and 
was familiar with his voice.  As
 Reilly was the shop steward 
and was conducting the meeting, I have no doubt that Dickin-
son, either consciously or unc
onsciously, associated the voice 
he heard with that of Reilly.  
Thus, in my opinion, Dickinson, 
had an honest subjective belief 
that the voice he heard was 
Reilly™s and that it was Reilly who was making the statements 

which, in essence, could be construed as urging a boycott of the 
Right Side Up meeting.  In this regard, I also note that there 
was no evidence of ill feeling between Dickinson and Reilly or 
any other evidence tending to show that Dickinson or the Com-
pany™s management engaged in a plot to frame Reilly for some-
thing he didn™t do.  
I also noted that at the time that Dickinson overheard these 
remarks he was in another room, separated by a wall and was at 
least 50 feet away from where Reilly was standing.  This there-

fore raised in my mind, the question of whether or not his hon-
est belief was nevertheless reason
ably based on objective facts.  
To put it another way, it certainl
y is possible and often occurs 
that people have honest beliefs which are nevertheless inaccu-
rate, either because of bias, insufficient ability to perceive, 
failure of recollection or simple mistake.  To my mind, the fact 
that I concluded that Dickinson ha
d an honest belief that it was 
Reilly making the statements is not contradicted by the fact that 
Dickinson, because of his loca
tion, may very well have been 
mistaken.  
In any event, the decision to discharge Reilly was not made 
by Dickinson.  It was made 
by higher management after the 
Company made an investigation of the matter in an attempt to 
ascertain if it was Reilly who in fact urged employees to boy-
cott the Right Side Up meeting.  When initially confronted by 
Brian Semple about the meeting, 
Reilly said that it was none of 
his business.  Thereafter, the Company tried to interview a 
number of employees who attended
 the meeting.  Some refused 
to be interviewed, some refuse
d to answer some questions, and 
others stated either that Reill
y was not the person who made the 
remarks at issue or that they did not know if  he made them.    
Ultimately, the Company™s management decided to rely on 
Dickinson™s version of what he heard and to reject Reilly™s 
denials. Thereupon a decision was 
made to discharge Reilly.  
The interview results from the other employees could be 
viewed as ambiguous inasmuch as many refused to cooperate.  
Indeed the outcome of the process could have left a reasonable 

impression that employees were
 covering up for Reilly.  
I therefore reiterate my conclusion that Dickinson and Gilli-
gan, based on Dickinson™s report, had an honest, if not particu-
larly reliable opinion, that it wa
s Reilly who, at the meeting on 

March 7, urged employees to boycott the Right Side Up meet-
ing. Notwithstanding its unrelia
bility, I would nevertheless 
conclude that the belief was 
based on facts which could have been construed to link Reilly to statements which, in their es-
sence, admittedly were made 
by a person or persons at the 
March 7 meeting. Thus, it is my 
opinion that the belief asserted is more than a mere asserti
on of an ﬁhonest belief.ﬂ See 
Gen-eral Telephone Co
., 251 NLRB 737, 739 (1980), enfd. 672 F.2d 
895 (D.C. Cir. 1981).  This, theref
ore, serves to shift the burden 
to the General Counsel to prove that Reilly did not make the 
remarks attributed to him by Dickinson and I change my mind 
and find that the Company did not violate the Act by discharg-
ing him.  In my earlier decision, I noted that neither the General Coun-
sel, the Charging Party, nor the Respondent called a single 
witness other than Reilly or Dickinson to testify about what 
took place at the meeting held on 
March 7. I originally felt that 
this was a wash inasmuch as the Respondent could have inter-
viewed employees on this poin
t and presented its own wit-
nesses.  On reflection, I have changed my mind.   
The fact is that the Company did attempt to interview em-
ployees and although some denied that Reilly made the attrib-

uted statements, it is significant to me that some refused to be 
interviewed at all while other employees refused to answer 
pertinent questions.  Thus, the Company™s original attempt to 
interview employees was not par
ticularly successful and there 
is no reason to believe that it would have had any more success 

in obtaining voluntary coopera
tion from employees for the 
unfair labor practice hearing.  
(At the same time risking the 
filing of new charges alleging interrogation.)  
In my opinion, counsel for the General Counsel or other Re-
gional office personnel, had a much better chance of obtaining 
cooperation from some of the more than 80 employees who 
attended the meeting.  After a
ll, NLRB personnel are neutral 
vis a vis the Company and the Union.  The fact that counsel for 
the General Counsel did not call a single witness to corroborate 
Reilly™s testimony is particularly damaging to his credibility 
because of the availability of those people and their presumed 
sympathy to the Union and their shop steward.  I simply find it 
improbable that the General Counse
l couldn™t find at least one 
other person who could corrobor
ate Reilly™s testimony.   
I have concluded above, that 
the Respondent has presented 
sufficient credible evidence that it had an honest belief that it 
was Reilly who urged employees to
 engage in what would, in 
effect, be a work stoppage in violation of the collective-
bargaining agreement™s no-strike clause.  Accordingly, as the 
burden shifts to the General Co
unsel to prove that Reilly did 
not engage in this type of c
onduct, and as I do not now find his denial credible in light of the record as a whole, I shall recom-
mend that the allegations of th
e complaint that the Respondent 
suspended and discharged him in
 violation of Section 8(a)(1) 
and (3) of the Act be dismissed.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER It is recommended that the complaint be dismissed in its en-
tirety.  
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 